Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The examiner has not found support for the amendment within line 16 of claim 1 specifying that the basis for the mole percent value is the weight of the structural units derived from the branched alcohol (B).  The cited paragraphs within the specification do not refer to the basis being relative to the claimed weight.  
3.	Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, applicants’ amendment to claims 1 and 9 concerning the partial structure (B2) renders the claims indefinite in view of the 3 to 12 carbon atom requirement, because the partial structure (B2) contains three carbon atoms.  At the lower end of the carbon atom range, compound (B) cannot be the required branched polyol containing (B2).  Furthermore, this issue applies to structure (X2) since it is derived from (B2).	Secondly, with respect to the amendment within line 16 of claim 1, specifying that the basis for the mole percent value is relative to a weight, without more or clarifying calculation, renders the claims indefinite.  Conventionally, a molar amount is based on a molar basis. 
Thirdly, with respect to claim 9, the content ratio for structural unit (X2) has not been clearly set forth; it is not clear if the ratio is based on the total structural units derived from the branched alcohol (B) or some other entity.  It is unclear if the language, “in the structural units derived from the branched alcohol (B)”, specifies the basis or merely the “location” or placement of structural unit (X2).  Despite applicants’ response, this issue has not been addressed within respect to claim 9
4.	The prior art rejection has been withdrawn in view of applicants’ amendments and remarks.	
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765